U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-31763 PLANETLINK COMMUNICATIONS, INC. (Name of small business issuer in its charter) Georgia (State or other jurisdiction of incorporation or organization) 58-2466623 (I.R.S. Employer Identification No.) 11050 Regal Forest Drive, Suwanee, Georgia (Address of principal executive offices) 30024 (Zip Code) (770) 476-7903 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 10, 2007, the issuer had 2,893,683,760 shares of its common stock issued and outstanding. Transitional Small Business Disclosure Format (check one):Yes¨Nox TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis or Plan of Operation. 5 Item 3. Controls and Procedures. 13 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Submission of Matters to a Vote of Security Holders. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 i Table of Contents EXPLANATORY NOTE On November 20, 2007, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-QSB, for the quarterly period ended September 30, 2007.This Amendment to our Quarterly Report on Form 10-QSB is being filed to amend Item 1, Financial Statements and Item 2, Management’s Discussion and Analysis or Plan of Operation.There was miscommunication between the auditors and the issuer regarding approval of the filing of the Form 10-QSB.The filing of this Form 10-QSB/A, Amendment No. 1, is not an admission that our Form 10-QSB for the quarter ended September 30, 2007, when filed, knowingly included any untrue statement of a material fact or omitted to state a material fact necessary to make the statements made therein not misleading. Except as described herein, no other changes have been made to our Quarterly Report on Form 10-QSB.We have not updated the disclosures in this Form 10-QSB/A, Amendment No. 1, to speak as of a later date or to reflect events which occurred at a later date, except as noted. 3 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements. PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007ANDDECEMBER 31, 2006 ASSETS 2007 2006 Current Assets Cash $ - $ 50,909 Accounts receivable, net of allowance for doubtful accounts $-0- for 2007 and $3,000 2006 (Note 3) 10,222 Other receivable - 1,425 Total Current Assets - 62,556 Property and equipment (Note 4) Internal use software 104,248 104,248 Leased Equipment 89,810 89,810 Less accumulated depreciation (108,572 ) (73,610 ) Total Fixed Assets 85,486 120,448 Other Assets Assets held for sale (Note 12) - 48,117 Total Other Assets - 48,117 Total Assets $ 85,486 $ 231,121 The accompanying notes are an integral part of these financial statements. 4 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007ANDDECEMBER 31, 2006 LIABILITIES AND STOCKHOLDERS' DEFICIT 2007 2006 Current Liabilities Book overdraft $ -0- $ - Accrued expenses and accounts payable 450,732 178,219 Loan payable - officer (Note 6) 361,380 361,380 Total Current Liabilities 838,607 539,599 Total Long Term Liabilities - - Total Liabilities 681,949 539,599 Commitments, Contingencies and Other Matters (Note 11) Stockholders' Deficit (Note 9) Preferred stock - $1.00 par value; 150,000,000 authorized; 25,000 and 25,000 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 25,000 25,000 Preferred stock - Series A; $0.001 par value; 50,000,000 shares authorized; 2,583,334 and 2,583,334 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 2,583 2,583 Preferred stock discount -0- (278,217 ) Common stock - $0.001 par value; 5,000,000,000 shares authorized; 1,093,683,760 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 1,093,684 1,093,684 Additional paid-in capital 17,219,722 17,219,722 Accumulated deficit (19,094,110 ) (18,371,250 ) Total Stockholders' Deficit 753,121 (308,478 ) Total Liabilities and Stockholders' Deficit $ 85,486 $ 231,121 The accompanying notes are an integral part of these financial statements. 5 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007AND 2006 ThreeMonthsEnded NineMonthsEnded September30, September30, 2007 2006 2007 2006 Net sales $ - $ 101,665 $ - $ 248,660 Cost of sales - 63,759 39,231 152,331 Gross profit (loss) - 37,906 (39,231 ) 96,329 Stock based compensation - 200,645 - 1,452,959 Selling, general and administrative expense 11,072 118,227 245,349 378,009 Depreciation 7,484 44,823 34,962 133,941 Total operating expenses 13,654 280,311 280,311 1,964,909 Loss from operations 18,556 319,542 (319,546 ) (1,868,580 ) Amortization of preferred stock discount 56,379 278,219 Other Expenses -0- Loss on disposal of subsidiary - - 94,725 - Interest expense 9,460 19,358 30,718 93,188 Total Other Expenses 65,839 19,358 403,660 93,188 Net loss before taxes (79,493 ) (345,147 ) (722,860 ) (1,961,768 ) Tax expense - — - — Net loss available to common shareholders $ (79,493 ) $ (345,147 ) $ (722,860 ) $ (1,961,768 Loss per common share Basic $ 0.00 $ 0.00 $ 0.00 $ (0.00 Diluted $ 0.00 $ 0.00 $ 0.00 $ (0.00 Weighted-average shares used to compute: Basic 1,093,683,760 870,050,227 1,093,683,760 993,520,307 Diluted 1,093,683,760 870,050,227 1,093,683,760 993,520,307 The accompanying notes are an integral part of these financial statements. 6 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT AS OF SEPTEMBER 30, 2007 SeriesA Preferred Additional PreferredStock PreferredStock CommonStock Stock Paid–in Accumulated Shares Par$.001 Shares Par$.001 Shares Par$.001 Discount Capital Deficit Total Balance, December 31, 2004 - 208,516,804 208,516 - 12,545,930 (12,589,233 ) 165,213 Issuance of common stock for compensation - 281,734,339 281,735 1,310,106 - 1,591,841 Issuance of common stock for conversion of debt - 76,252,935 76,253 865,439 - 941,692 Exercise of common stock options - 20,000,000 20,000 180,000 - 200,000 Stock option expense - 274,286 - 274,286 Issuance of preferred stock for cash 25,000 25,000 - 25,000 Net loss - (3,183,751 ) (3,183,751 ) Balance, December 31, 2005 25,000 25,000 - - 586,504,078 586,504 - 15,175,761 (15,772,984 ) 14,281 Issuance of common stock for compensation - 242,627,150 242,627 - 550,620 793,247 Issuance of common stock for conversion of debt - 116,552,532 116,553 - 114,847 231,400 Exercise of common stock options - 148,000,000 148,000 - 184,000 332,000 Stock option expense - 577,077 577,077 Issuance of preferred stock for cash 2,083,334 2,083 - - (400,000 ) 497,917 100,000 Issuance of preferred stock for conversion of debt - - 500,000 500 - - (40,000 ) 119,500 80,000 Amortization of preferred stock discount - 161,783 (161,783 ) - Net loss (2,436,483 ) (2,436,483 ) Balance, December 31, 2006 25,000 25,000 2,583,334 2,583 1,093,683,760 1,093,684 (278,217 ) 17,219,722 (18,371,250 ) (308,478 ) Amortization of preferred stock discount - 278,217 - (221,838 ) - Net loss - (722,860 ) (722,860 ) Balance, June 30, 2007 25,000 25,000 2,583,334 2,583 1,093,683,760 1,093,684 0 17,219,722 (19,094,110 ) (75,312 ) The accompanying notes are an integral part of these financial statements. 7 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (722,860 ) $ (1,961,768 )) Adjustments to reconcile net loss to net cash used in operating activities: Disposition of subsidiary 48,117 - Stock-based compensation - 707,264 Stock option expense - 577,077 Conversion cost for convertible debentures - 168,618 Amortization of deferred financing costs 278,217 32,805 Amortization of beneficial conversion feature - 41,639 Depreciation 34,962 133,941 Changes in assets and liabilities Accounts receivable 10,222 (27,306 ) Other assets 1,425 7,400 Book overdraft -0- - Accounts payable and accrued expenses 278,513 (50,398 ) Customer deposits - 3,344 Convertible debentures - (3,923 )) NETCASH USED IN OPERATING ACTIVITIES (77,405 )) (371,307 )) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures - (5,553 )) NETCASH USED IN INVESTING ACTIVITIES - (5,553 )) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of officer's loan 28,496 22,666 Repayment of officer's loan (2,000 ) - Proceeds from the exercise of stock options and purchase of preferred stock - 432,000 NETCASH (USED IN) PROVIDED BY FINANCING ACTIVITIES 26,496 454,666 (DECREASE) INCREASE IN CASH (50,909 ) 77,806 CASH - BEGINNING OF PERIOD 50,909 27,782 CASH - END OF PERIOD $ - $ 105,588 Supplemental disclosure: Cash paid for interest $ $ Cash paid for taxes $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Issuance of common stock for conversion of debt $ $ - The accompanying notes are an integral part of these financial statements. 8 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The unaudited interim consolidated financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnote disclosures normally included in complete financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations. The accompanying unaudited interim consolidated financials statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Form 10-KSB for Planetlink Communications, Inc. and Subsidiaries filed for the year ended December 31, 2006. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business The Company was incorporated in May 1999 under the laws of the State of Georgia for the purpose of providing international telecommunications and wireless services. In 2004, the Company phased out of the satellite television services business. The Company developed the TransTRAK product line that utilizes Global Positioning Systems ("GPS") technology for vehicle tracking and fleet management. TransTRAK is a web-based turnkey solution for real-time, mobile asset management. In April 2004, the Company formed a wholly-owned subsidiary, PlanetTRAKS, for the purpose of introducing TransTRAK to the satellite-based mobile asset management market. In the fourth quarter of 2006, the Company determined to wind down its PlanetTRAKS operations due to lack of capital. As a result, at June 30, 2007, the Company was no longer seeking new accounts. However, the Company continues to service its existing portfolio of accounts. In September 2006, the Company formed a new subsidiary, Coin Wash Associates, Inc., a Florida corporation, in order to diversify its business portfolio and enter the coin laundry market which has traditionally had very strong cash flow. CoinWash Associates was incorporated to acquire coin laundry facilities in the southeastern part of the United States. The acquisition of Heavenly Suds, a coin laundry facility in Oakland Park, Florida was accomplished with cash. The transaction closed on November 15, 2006. In an agreement dated August 20, 2007, the Company agreed to transfer to SeanFulda, a majority shareholder of the Company, all rights in Coin Wash Associates, Inc., including all of the assets and liabilities, with an effective date of April 1, 2007, in exchange for a general release from all On March 29, 2007 and revised on August 1, 2007, the Company entered into a Binding Letter of Intent with Pluginz, LLC with respect to a proposed acquisition of 100% of the capital stock of Pluginz, Inc. and Plugin Stores, Inc., which together comprise the Pluginz business (collectively “Pluginz”). Pursuant to the Letter of Intent, the closing date was to be within 30 days from the date of the Letter of Intent, unless mutually extended in writing, at which time the Company intends to enter into a definitive agreement with Pluginz. As ofSeptember30, 2007, the transaction has not yet closed. Principles of Consolidation The consolidated financial statements present the results of Planetlink Communications, Inc. and its wholly-owned subsidiaries, PlanetTRAKS, Inc. for all periods presented and Coin Wash Associates, Inc., from November 15, 2006 through March 31, 2007, collectively, the "Company." All inter-company balances and transactions have been eliminated in consolidation. General Statement The SEC has issued Financial Reporting Release No.60, “Cautionary Advice Regarding Disclosure About Critical Accounting Policies,” (“FRR 60”), suggesting companies provide additional disclosure and commentary on their most critical accounting policies. In FRR 60, the SEC defined the most critical accounting policies as the ones that are most important to the portrayal of a company's financial condition and operating results, and require management to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. The methods, estimates and judgments the Company uses in applying these most critical accounting policies have a significant impact on the results the Company reports in its financial statements. The Company believes the following critical accounting policies and procedures, among others, affect its more significant judgments and estimates used in the preparation of the Company's consolidated financial statements: 9 Table of Contents NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Estimates and assumptions are periodically reviewed and the effects of revisions are reflected in the consolidated financial statements in the period they are determined to be necessary. Revenue Recognition Revenues are recognized in the period that services are provided. For revenue from product sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin No. 104,Revenue Recognition("SAB104"), which superceded Staff Accounting Bulletin No. 101,Revenue Recognition in Financial Statements("SAB101"). SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Payments received in advance are deferred until the trusses are built and shipped to customers. SAB 104 incorporates Emerging Issues Task Force 00-21 ("EITF 00-21"), Multiple-Deliverable Revenue Arrangements. EITF 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. The effect of implementing EITF 00-21 on the Company's consolidated financial position and results of operations was not significant. The Company recognizes revenue for the services that it provides in the following manner: 1. All revenue for the sale of devices plus their installation and shipping costs is recognized upon installation of the device. 2. Internal Lease Revenue is recognized when billed to the customer on a monthly basis. 3. Revenue from monitoring services is billed to the customer on a monthly basis on the 15th of the month for the following month. Stock-Based Compensation The Company applied the recognition and measurement principles of Accounting Principles Board Opinion No.25,Accounting for Stock Issued to Employees , and related Interpretations in accounting for those plans through June 30, 2005. In December2004, the Financial Accounting Standards Board ("FASB") issued Statement of Accounting Standards No.123(R), Share-Based Payment,which establishes accounting standards for transactions in which an entity receives employee services in exchange for (a)equity instruments of the entity or (b)liabilities that are based on the fair value of the entity's equity instruments or that may be settled by the issuance of equity instruments. Effective July 1, 2005, the Company adopted SFAS 123(R), which requires the Company to recognize the grant-date fair value of stock options and equity based compensation issued to employees in the statement of operations. The statement also requires that such transactions be accounted for using the fair-value-based method, thereby eliminating use of the intrinsic method of accounting in APB No.25,Accounting for Stock Issued to Employees, which was permitted under Statement 123, as originally issued. 10 Table of Contents NOTE 3 - ACCOUNTS RECEIVABLE Accounts receivables consist of monthly equipment lease payments receivable from customers, amounts receivable for the purchase of GPS monitoring equipment and monitoring and maintenance services. Accounts receivables and the related allowance for doubtful accounts are reviewed on a regular basis to determine adequate adjustments, if necessary. The allowance is evaluated and deemed adequate based on the analysis of historical data and calculation of pro-rata percentages of current contracts in place. Below is a table detailing activity within the allowance for doubtful accounts for the nine months ended September 30, 2007. 2007 Beginning balance $ 3,000 Additions to allowance - Reduction to allowance 3,000 $ - Historically, the Company has not encountered sales returns. The Company does not anticipate sales returns in the future. NOTE 4 - PROPERTY AND EQUIPMENT The Company's property and equipment at September 30, 2007 and December 31, 2006 consist of the following: 2007 2006 Internal use software $ 104,248 $ 104,248 Leased equipment 89,810 89,810 Less depreciation and amortization (108,572 )) (73,610 ) Net property and equipment $ 85,486 $ 120,448 Total depreciation expense was recorded as $34,962 for the nine months ended September 30, 2007. Accumulated depreciation for the Company's leased equipment as of September 30, 2007 and December 31, 2006 was $75,221 and $52,759 respectively. Property and equipment are stated at cost or at the value of the operating agreement. The Company capitalizes additions and improvements which include all material, labor and engineering cost to design, install or improve the asset. Routine repairs and maintenance are expensed as incurred. Depreciation and amortization are computed using the straight-line method over the following estimated useful lives: Furniture and fixtures 5 or 7 years Internal use software 5 years Leased equipment 7 years 11 Table of Contents NOTE 5 - LEASED EQUIPMENT The Company generally leases GPS devices, see Note 4, to its customers under operating leases for a period of three years. The following table depicts the Company's current expected future operating lease rentals by year: 2007 2008 2009 Future Rentals $ 12,521 $ 8,772 $ 798 NOTE 6 - LOAN PAYABLE - OFFICER The table below details transactions related to the loan payable to the Company's Chief Executive Officer during ninemonths ended September 30, 2007: 2007 Beginning balance $ 361,380 Payments (2,000 ) Advances from officer to pay outstanding bills 776 Accrued interest 27,719 Ending balance $ 387,875 NOTE 7 - INCOME TAXES The FASB has issued Statement of Financial Accounting Standards No. 109 (“SFAS 109”). “Accounting for Income Taxes”, which requires the asset and liability method of accounting for income taxes. Under the asset and liability method, deferred income taxes are recognized for the tax consequences of “temporary differences” by applying enacted statutory tax rates applicable to future years to differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. The Company's net deferred tax asset as of September 30, 2007 and December 31, 2006 consisted of the following: September 30, 2007 December 31, 2006 Net operating loss carryforward $ 6,632,000 $ 6,372,000 Valuation allowance (6,632,000 ) (6,372,000 ) Net deferred tax asset $ 0 $ 0 The components of current income tax expense as of September 30, 2007 and December 31, 2006 consisted of the following: September30, 2007 December 31, 2006 Current federal tax expense $ - $ - Current state tax expense - - Change in NOL benefits (86,000 ) (851,000 ) Change in valuation allowance 86,000 851,000 Income tax expense $ - $ - 12 Table of Contents NOTE 7 - INCOME TAXES (CONTINUED) The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations: September 30, 2007 December 31, 2006 Tax expense (credit) at statutory rate-federal (35.00 %) (35.00 %) State tax expense net of federal tax (6.00 %) (6.00 %) Changes in valuation allowance (41.00 %) (41.00 %) Tax expense at actual rate 0 % 0 % NOTE 8 - RELATED PARTY TRANSACTIONS During the three and nine months ended September 30, 2007, the Company's Chief Executive Officer loaned the Company funds as needed. See Note 6. The Company's headquarters are located at premises owned by the Company's Chief Executive Officer. No rent is charged for maintaining the office at this location. The criteria under accounting principles generally accepted in the United States of America necessary to record contributed facilities within these financial statements were not met. Therefore, the Company has not recorded a value associated with this benefit. NOTE 9 - STOCKHOLDERS' DEFICIT During the nine months ended September 30, 2007, the Company recorded the following transactions within its stockholders' equity accounts: PREFERRED STOCK TRANSACTIONS The Company recorded a $440,000 Series A Convertible Preferred Stock Discount as of August 21, 2006, in connection with the issuance of the Series A Convertible Preferred Stock. This value represents the beneficial conversion feature derived upon the issuances of the Series A Convertible Preferred Stock on August 21, 2006. In this transaction, beneficial conversion feature is the difference between the fair market value of the common stock into which the Series A Convertible Preferred Stock is convertible less the amount paid by the holders to acquire the Series A Convertible Preferred Stock. The value is carried in the stockholders' equity portion of the balance sheet in accordance with Emerging Issues Task Force (“EITF”) Issue No. 98-5, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios , which was issued by the FASB. The Company also referred to EITF Issue No. 00-27 for guidance. Amortization of this value will be recorded over the period of time until the earliest possible conversion date, August 15, 2007. Amortization will be recorded as an adjustment against accumulated deficit as the beneficial conversion feature is considered to be a form of a dividend paid to the holders of the Series A Convertible Preferred Stock. Amortization recorded during the three and nine months ended September 30, 2007 amounted to $- and $278,217, respectively. 13 Table of Contents NOTE 10 - LOSS PER SHARE The Company utilizes SFAS No. 128, "Earnings per Share" to calculate gain/loss per share. Basic earnings/loss per share is computed by dividing the earnings/loss available to common stockholders (as the numerator) by the weighted-average number of common shares outstanding (as the denominator). Diluted earnings/loss per share is computed similar to basic earning/loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all potential common stock (including common stock equivalents) had all been issued, and if such additional common shares were dilutive. Basic Earning Per Share Computation For the Three Months Ended September 30, 2007 2006 Loss available to common shareholders $ 28,016 $ (203,926 ) Basic Loss per common share $ (0.00 ) $ (0.00 ) Weighted-average shares used to compute: Basic loss per share 1,093,683,760 889,072,057 Dilutive Earning Per Share Computation: For the Nine Months Ended September 30, 2007 2006 Loss available to common shareholders $ 44,643 $ (1,616,621 ) Dilutive Loss per common share $ (0.00 ) $ (0.00 ) Weighted-average shares used to compute: Diluted loss per share 1,093,683,760 808,072,057 Under SFAS No. 128, where there is a loss, the inclusion of additional common shares is anti-dilutive (since the increased number of shares reduces the per share loss available to common stock holders), and if the additional common shares are anti-dilutive, they are not added to the denominator in the calculation. For periods where the additional common shares are anti-dilutive, the following common stock equivalents have been excluded from the calculation of diluted loss per share: For the Three Months Ended September 30, 2007 2006 Convertible Debentures - 24,057,000 Stock Options - 122,500,000 Total - 146,557,000 For the Nine Months Ended September 30, 2007 2006 Convertible Debentures - 24,057,000 Stock Options - 122,500,000 Total - 146,557,000 14 Table of Contents NOTE 11 - COMMITMENTS, CONTINGENCIES AND OTHER MATTERS As of the date of this report, the Company was not aware of any threatened or pending legal proceedings against it. Office Rental The Company leased office space on a one year term for its corporate offices in San Antonio, Texas. The office space renews annually on May 1. The Company shut down operations at this location in September 2006 and has continued to pay rent for this office space through January 2007. The Company is currently negotiating a settlement with the landlord, which the Company currently expects will not result in any additional rents payable under this lease agreement. 14 Table of Contents Item 2.Management’s Discussion and Analysis or Plan of Operation. Cautionary Statement Concerning Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties.We generally use words such as “believe,” “may,” “could,” “will,” “intend,” “expect,” “anticipate,” “plan,” and similar expressions to identify forward-looking statements.You should not place undue reliance on these forward-looking statements.Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including: our ability to continue as a going concern; adverse economic changes affecting markets we serve; competition in our markets and industry segments; our timing and the profitability of entering new markets; greater than expected costs, customer acceptance of our products or difficulties related to our integration of the businesses we may acquire; and other risks described in our annual report on Form 10-KSB for the fiscal year December 31, 2006 and elsewhere in this report.Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations.We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. Overview The following discussion regarding our financial condition and results of operations should be read in conjunction with the financial statements and related notes contained in Item 1 of Part I of this Form 10-QSB, as well as the financial statements in Item 7 of Part II of our Form 10-KSB for the fiscal year ended December 31, 2006. Our Business In May 1999, we were incorporated in Georgia under the name PlanetLink Communications, Inc. for the purpose of providing international telecommunications and wireless services, principally in Georgia.Prior to the end of fiscal 2001, we directed our efforts toward satellite television services and products.During the fiscal years ended December 31, 2002 and 2003, we provided television services and consumer two-way, satellite-based Internet service through our dealership agreement with EchoStar Communications.Virtually all of our revenue during these periods was the result of the Echostar Agreement.In 2003, after four years of retail operations and an evolving business strategy, we moved away from store retailing to focus on developing satellite-enabled products based on Global Positioning Systems, or GPS, technology.In April 2004, we formed our subsidiary, PlanetTRAKS, Inc., a Nevada corporation, whose headquarters is in San Antonio, Texas.PlanetTRAKS focuses on the satellite-based mobile asset management market.In the fourth quarter of 2004, we recorded our first sales from the TransTRAK product line. In September 2006, we formed a new subsidiary, Coin Wash Associates, Inc., a Florida corporation, in order to diversify our business portfolio and enter the coin laundry market which has traditionally had very strong cash flow.Part of our strategy was to grow Planetlink by acquisition.Coin Wash Associates was incorporated to acquire coin laundry facilities in the southeastern part of the United States.The acquisition of Heavenly Suds, a coin laundry facility in Oakland Park, Florida was accomplished with cash.The transaction closed on November 15, 2006.In early 2007, we determined the assets acquired by our subsidiary, Coin Wash Associates, Inc., were underperforming and immediately sought to dispose of the subsidiary itself or its assets and liabilities.On August 20, 2007, and effective on April 1, 2007, we agreed to dispose of these assets, which consisted entirely of cash and laundry facilities such as washers and dryers, in exchange for a general release and full indemnification such that all expenses of the subsidiary from its inception through April 1, 2007 would be the responsibility of the purchaser, Sean Fulda, who is also a majority shareholder in Planetlink.We recorded a loss on the disposal of our subsidiary, Coin Wash Associates, Inc., of $94,725 on April 1, 2007. In the fourth quarter of 2006, we determined to wind down our PlanetTRAKS operations due to lack of capital.As a result, we are no longer seeking new accounts.We continued to service our existing portfolio of accounts through the first quarter of 2007.However, we had no revenue in the second quarter of 2007 and we do not anticipate further revenues from our PlanetTRAKS operations. During the third quarter of 2007, all corporate actions were directed toward consummating an acquisition strategy with Pluginz LLC, a California limited liability company.A Letter of Intent was signed in March 2007 but the acquisition was not completed in the second quarter because financing was not available at that time.Subsequent to those efforts, on October 19, 2007, a Definitive Agreement to acquire Pluginz LLC was closed.See “Recent Developments.” 15 Table of Contents On November 12, 2007, the Registrant executed a Stock Purchase Agreement with PlanetTRAKS Inc., a Nevada corporation, a wholly-owned subsidiary of the Registrant, as the Purchaser, DnC Multimedia, Inc., a Delaware corporation (“DnC”), and Pluginz, LLC, a California limited liability company, the Seller.See “Recent Developments.” Planetlink has been in financial difficulties since it was incorporated. In 2002, we were selling subscriptions to satellite television programs in retail mall stores.The income was only half of the expenses.We tried every approach possible to cut expenses while increasing income, but to no avail.In 2003, we entered a research and development phase with the design of our own software for tracking vehicles owned by small businesses using GPS technology.The R&D phase took almost a year, but we emerged with a robust system which would easily save more money for business owners than the cost of monitoring their vehicles.The initial rollout was slow but growing.We came so close to huge contracts with a bus system in Mexico City, a shared arrangement with Karta Technology (the company who developed our software) and a contract with a business in Atlanta which was negotiating a contract with the Department of Defense.Any one of these contracts could have rocketed Planetlink to the GPS forefront, but in each case (and countless smaller contracts) we did not secure the arrangement. Since it was apparent by the end of 2006 that Planetlink could not continue its sales and monitoring of vehicles, we have looked for a merger partner that could restore value to our shareholders.After what seemed like an interminable period of discussions and negotiations, we have acquired two companies in separate stock purchase agreements.Pluginz is the leading provider of software adaptations to existing programs counting Adobe as its leading client, among others.Pluginz brought Planetlink together with DnC, a leading maker of MP3 players in South Korea.The joinder of Planetlink, Pluginz, and DnC gives Planetlink shareholders a much brighter future than any of the business arrangements we have attempted to consummate over the last five years. Critical Accounting Policies Cash and Cash Equivalents For purposes of reporting cash flows, we consider all highly liquid debt instruments purchased with maturity of three months or less to be cash equivalents. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Estimates and assumptions are periodically reviewed and the effects of revisions are reflected in the consolidated financial statements in the period they are determined to be necessary. Property and Equipment Property and equipment are stated at cost.Depreciation is computed using the straight-line method over the estimated economic lives of the assets which range from five to seven years.Depreciation on our internal use software is computed using the straight-line method for five years.We also lease assets to our customers.Leased assets are amortized on a straight-line basis over a three-year period.We capitalize certain costs associated with the development of our proprietary internal use software.Costs incurred to develop the software prior to the achievement of technological feasibility were expensed as incurred.Amortization of internal use software costs commences when the related product become available for general release to track assets for our customers.The straight-line method of depreciation is used to compute depreciation with a useful life of five years. Our leasing operations consist of leasing GPS devices which operate in conjunction with our proprietary software to provide fleet management services to our customers.The operating leases are written for periods ranging from three to four years.We have determined to wind down our GPS business and do not anticipate further leasing more GPS devices. 16 Table of Contents Long-Lived Assets We have adopted Statement of Financial Accounting Standards No. 144 (“SFAS 144”).The Statement requires that long-lived assets and certain identifiable intangibles held and used by us be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period.We evaluate the recoverability of long-lived assets based upon forecasted undiscounted cash flows.Should an impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset.SFAS No. 144 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. Fair Value of Financial Instruments Statement of Financial Accounting Standards No. 107, “Disclosures About Fair Value of Financial Instruments,” requires disclosure of the fair value of certain financial instruments.The carrying value of cash and cash equivalents, accounts receivable, accounts payable and short-term borrowings, as reflected in the balance sheets, approximate fair value because of the short-term maturity of these instruments. Concentrations of Credit Risk Financial instruments and related items, which potentially subject us to concentrations of credit risk, consist primarily of cash, cash equivalents and related party receivables.We place our cash and temporary cash investments with credit quality institutions.At times, such investments may be in excess of the FDIC insurance limit.We periodically review our trade receivables in determining our allowance for doubtful accounts. Income Taxes We use the asset and liability method of accounting for income taxes.The asset and liability method accounts for deferred income taxes by applying enacted statutory rates in effect for periods in which the difference between the book value and the tax bases of assets and liabilities are scheduled to reverse.The resulting deferred tax asset or liability is adjusted to reflect changes in tax laws or rates.We record a valuation allowance for any deferred tax allowance that we believe will not be realized. Revenue Recognition Revenues are recognized in the period that services are provided.For revenue from product sales, we recognize revenue in accordance with Staff Accounting Bulletin No. 104, Revenue Recognition (“SAB104”), which superseded Staff Accounting Bulletin No. 101, Revenue Recognition in Financial Statements (“SAB101”).SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured.Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts.Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded.We defer any revenue for which the product has not been delivered or is subject to refund until such time that our Company and the customer jointly determine that the product has been delivered or no refund will be required.Payments received in advance are deferred until the trusses are built and shipped to customers. SAB 104 incorporates Emerging Issues Task Force 00-21 (“EITF 00-21”), Multiple-Deliverable Revenue Arrangements.EITF 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets.The effect of implementing EITF 00-21 on our consolidated financial position and results of operations was not significant. 17 Table of Contents We recognize revenue for the services that we provide in the following manner: · All revenue for the sale of devices plus their installation and shipping costs is recognized upon installation of the device. · Internal Lease Revenue is recognized when billed to the customer on a monthly basis. · Revenue from monitoring services is recognized when billed to the customer on a monthly basis on the 15th of the month for the following month. Internal Use Software Costs Internal use software costs include expenses we incurred for research, design and development of our proprietary technology. Advertising We expense all advertising costs as incurred. Net Loss per Common Share We utilize SFAS No. 128, “Earnings per Share” to calculate earnings/loss per share.Basic earnings/loss per share is computed by dividing the earnings/loss available to common stockholders (as the numerator) by the weighted-average number of common shares outstanding (as the denominator).Diluted earnings/loss per share is computed similar to basic earnings/loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all potential common stock (including common stock equivalents) had all been issued, and if such additional common shares were dilutive.Under SFAS No. 128, if the additional common shares are dilutive, they are not added to the denominator in the calculation.Where there is a loss, the inclusion of additional common shares is anti-dilutive (since the increased number of shares reduces the per share loss available to common stock holders). Stock-Based Compensation We applied the recognition and measurement principles of Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees, and related Interpretations in accounting for those plans through June 30, 2005. In December 2004, the FASB issued Statement of Accounting Standards No. 123(R), Share-Based Payment, which establishes accounting standards for transactions in which an entity receives employee services in exchange for (a) equity instruments of the entity or (b) liabilities that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of equity instruments.Effective July 1, 2005, we adopted SFAS 123(R), which requires us to recognize the grant-date fair value of stock options and equity based compensation issued to employees in the statement of operations.The statement also requires that such transactions be accounted for using the fair-value-based method, thereby eliminating use of the intrinsic method of accounting in APB No. 25, Accounting for Stock Issued to Employees, which was permitted under Statement 123, as originally issued. Reclassifications Certain reclassifications have been made to the 2006 financial statements to conform to classifications used in the 2007 financial statements. Results of Operations Revenue. During the nine-month period ended September 30, 2007 we had sales of $0 as compared to $248,660 during the nine-month period ended September 30, 2006, which represented a 100% decrease over the nine-month period ended September 30, 2006.The decrease in sales for the nine-month period ending September 30, 2007 over the same period last year was a result of our decision to wind down the operations of our PlanetTRAKS subsidiary.Some customers have questioned our ability to service them in the past and have recently decided to switch service providers.We do not anticipate further revenues from our subsidiary. 18 Table of Contents Cost of Goods Sold. Cost of Goods sold during the nine-month period ended September 30, 2007 and 2006 was $0 and $152,331, respectively.Gross profit (loss) during the nine-month period ended September 30, 2007 and 2006 was $0 and $96,329, respectively.The gross loss for the three and nine months ended September 30, 2007 was a result of additional expenses we incurred as operations within the PlanetTRAKS subsidiary were wound down. Operating Expenses. During the nine-month period ended September 30, 2007 and 2006, stock-based compensation decreased to $0 from $1,284,341 for the nine months ended September 30, 2006.We discontinued our reliance on the issuance of stock for services and also winded down operations such as the marketing program, which was being implemented in early 2006. Selling general and administrative expenses were $0 and $378,009 for the nine months ended September 30, 2007 and 2006, respectively.The decrease in operations-related expenses was a result of the winding down of operations related to the PlanetTRAKS subsidiary. Depreciation expense was $0 and $133,941 for the nine months ended September 30, 2007 and 2006, respectively.The decrease in depreciation was a result of the reduced cost basis of fixed assets in place in 2007, as opposed to in early 2006.We recorded a significant impairment loss on our internal use software in the fourth quarter of 2006. Interest Expense. Interest expense was $0 and $93,188 for the nine months ended September 30, 2007 and 2006, respectively.The decrease in interest expense for the period ended September 30, 2007 was the result of the fact that all of our convertible debentures and the associated beneficial conversion feature were not present in 2007.As a result of the decreased debt balance, there was no interest expense associated with convertible debts for 2007. Liquidity and Capital Resources As of September 30, 2007 and December 31, 2006, we had a working capital deficit of $3,777 and $348,641, respectively.The deficit in cash flows from operating activities for both years ended was primarily attributable to lack of a significant revenue stream.The cash outflows for 2007 were less than in 2006 due to reduced expenditures related to the marketing programs instituted in prior years and the winding down of the PlanetTRAKS business operations. Cash flows used in investing activities totaled $0 and $5,553 for the nine-months ended September 30, 2007 and 2006, respectively.We purchased some GPS units in early 2006.However, in 2007 we did not spend any of our funds to purchase GPS units. We met our cash requirements during the nine months ended September 30, 2006 through proceeds from the exercise of employee stock options to purchase common stock of $432,000 and from advances from an officer of $22,666, which resulted in net cash provided by financing activities of $454,660.In 2007, we paid $2,000 on the officer note payable and received $19,036 in proceeds from the officer, for incidental expenses incurred on behalf of the Company, which resulted in net cash provided by financing activities of $17,036. While we have raised capital to meet our working capital and financing needs in the past, additional financing is required in order to meet our current and projected cash flow deficits from operations and development. We have currently curtailed our marketing programs and operations due to a lack of capital.We are actively seeking new capital.If we cannot raise capital in the immediate future, our business may fail. 19 Table of Contents As of the end of the second quarter of 2007, we have wound down our PlanetTRAKs operations and do not expect further revenues from those operations.Although we have wound down operations, we still have accounts payable, overhead expenses and other obligations.We do not currently have cash to meet those obligations and are aggressively seeking capital to pay our obligations as well as invest in a new business.As a result, we must either raise capital or seek a merger partner or our business will likely fail.While we are aggressively seeking such opportunities, there is no guarantee that we will be successful. Capital Expenditures and Commitments We negotiated the sale of our recently acquired Coin Wash Associates, Inc. subsidiary with an effective date of April 1, 2007, and may consider the sale of additional material property, plant or equipment during the next 12 months.Without substantial financial resources we do not anticipate the acquisition of any material property, plant or equipment during the next 12 months. Recent Developments Departure of Directors.Effective October 10, 2007, the shareholders of the Registrant voted to remove all existing directors and to elect M. Dewey Bain as sole director of the Registrant effective immediately.The Registrant had relieved Amy Trombly and Jim Crane of their duties as members of the Board of Directors (the “Board”).The appointment to the Board of Amy Trombly and Jim Crane, which provided them with certain abilities and the fiduciary responsibility to the shareholders, had been breached in many key areas.This resulted in a determination and act of a majority of the Registrant’s shareholders, that Amy Trombly and Jim Crane be removed from the Board of Directors and stripped of all duties that they were hired to perform for the Registrant. However, removal by the Registrant’s shareholders became moot, since on October 12, 2007, the Registrant was notified that Amy Trombly and Jim Crane had resigned as members of the Board of Directors of the Registrant.Consequently, the actions of the shareholders were not necessary, and such actions were rescinded.As a result, as of October 12, 2007, the sole director of the Registrant is M. Dewey Bain.Mr. Bain remained as the sole officer of the Registrant. Prior to their resignations, Ms. Trombly and Mr. Crane had breached their fiduciary responsibilities to the shareholders of the Registrant in many key areas, including, but not limited to, the unauthorized issuance of 1,375,000,000 shares of the common stock of the Registrant to each of Ms. Trombly and Mr. Crane, or a total of 2,750,000,000 shares.The Registrant cancelled the issuance of the 2,750,000,000 shares to Ms. Trombly and Mr. Crane.We filed Current Reports regarding these events on October 12, 2007 and October 18, 2007. Election of Chief Executive Officer.On October 29, 2007, Robert Lott was elected as our chief executive officer, replacing M. Dewey Bain, as our president and chief executive officer.Mr. Bain remains as our sole director.Mr. Lott’s compensation has not yet been determined.When it is, appropriate disclosure will be made.A Current Report on Form 8-K was filed with the Commission on November 15, 2007 regarding this event. Mr. Lott is not related to any other officer or director of Planetlink. Mr. Lott is 39 years old.From November 2006 to present, Mr. Lott has served as president of Pluginz, Inc.; from July 2005 to present Mr. Lott has served as director and chief operating officer of Knowledge Market, Inc.; from January 2005 to present Mr. Lott has served as general counsel to Guardian Advisors, LLC; from January 2005 to November 2006 Mr. Lott has served as vice president of Visual Media, Inc.; from August 2003 to January 2005 Mr. Lott has served as managing director of Atherton Advisors, LLC; from July 2003 to December 2004 Mr. Lott has served as chief executive officer of Editing Utopia, LLC; from July 2004 to January 2005 Mr. Lott has served as in-house counsel to SVIC, LLC; from September 2002 to September 2003 Mr. Lott has served as managing partner of Knowledge Market, LLC; and from April 2000 to August 2002 Mr. Lott has served as venture associate to SVIC, LLC.Mr. Lott has a B.A. from Stetson University and a J.D. from Pepperdine University School of Law. Closing of Pluginz Inc. Stock Purchase Agreement.On October 19, 2007, we closed a Stock Purchase Agreement executed on October 18, 2007 with PlanetTRAKS Inc., our wholly-owned subsidiary, as the Purchaser, Pluginz Inc., a Florida corporation, and Plugin Stores, Inc., a Delaware corporation (together, the “Companies”), and Pluginz, LLC, a California limited liability company, the Seller.We filed a Current Report on Form 8-K on October 23, 2007 regarding this event. 20 Table of Contents Pursuant to the agreement, the Seller sold to the Purchaser all of the capital stock that the Seller owns in each of the Companies (the “Shares”), in accordance with the terms and conditions of the agreement. Sale of Capital Stock.At the closing of the agreement, the Seller sold to the Purchaser all of the Shares. Closing Deliveries of the Purchaser and the Registrant.Upon the terms and subject to the conditions set forth in the agreement, at the closing, Planetlink and the Purchaser delivered the purchase price to the Seller, including the stock certificates and promissory note. “Purchase price” means the combination of: (a) a promissory note for $75,000.00 to be paid to the Seller within 180 days of the Closing and (b) 1,700,000,000 shares of Planetlink’s common stock. A copy of the agreement was attached as an exhibit to a Current Report filed by Planetlink on October 19, 2007. Mr. Lott is the owner of 488,410,000 shares of Pluginz, LLC or 28.73% of the outstanding shares of Pluginz, LLC.In addition, Mr. Lott is the manager of Pluginz, LLC.Pluginz, LLC filed a Schedule 13D with the Securities and Exchange Commission in connection with its acquisition of Planetlink’s shares on November 2, 2007.Pluginz, LLC filed a Form 3 on November 5, 2007 with the Commission, in connection with its ownership interest in Planetlink.Mr. Lott filed a Form 3 with the Commission on November 9, 2007. Execution of DnC Stock Purchase Agreement.Effective as of October 25, 2007, Planetlink entered into a Letter of Intent setting forth certain understandings between Pluginz, LLC (the “Seller”) and Planetlink and the wholly-owned subsidiary of Planetlink PlanetTRAKS, Inc. (the “Purchaser”) with respect to the acquisition of 100% of the capital stock of DnC Multimedia, Inc., a Delaware corporation.A copy of the Letter of Intent was attached to a Current Report on Form 8-K filed with the Commission on October 26, 2007.On November 12, 2007, we executed a definitive Stock Purchase Agreement which was attached to a Current Report filed on November 15, 2007 as an exhibit.The terms of the agreement are as follows: · The Seller wishes to sell to the Purchaser, and Planetlink wishes for the Purchaser to purchase from the Seller, all of the capital stock that the Seller owns in DnC (the “Shares’), in accordance with the terms and conditions of the agreement. · At the Closing and subject to and upon the terms and conditions of the agreement, the Seller will sell, transfer, convey and deliver to Purchaser and Parent will cause Purchaser to purchase and acquire from the Seller, good and valid title to all of the Shares, free and clear of any encumbrances. · In consideration of the sale of the Shares, upon the terms and subject to the conditions set forth in the agreement, Planetlink shall cause the Purchaser to pay the Purchase Price to the Seller.The stock issued to the Seller as part of the Purchase Price is in exchange for the Shares and the promissory note issued to Seller is additional consideration. · Upon the terms and subject to the conditions of the agreement, the sale and purchase of the Shares shall take place at a closing (the “Closing”), which will take place as promptly as practicable after the execution and delivery of the agreement.In any event the Closing shall take place within 10 days of the execution of the agreement (the “Closing Deadline”). · Upon the terms and subject to the conditions set forth in the agreement, at the Closing, Planetlink and the Purchaser shall deliverthe Purchase Price to the Seller. · “DnC’s Capital Stock” shall mean DnC’s Common and any other shares of capital stock, if any, of DnC, taken together. · “DnC’s Common” shall mean shares of its common stock, no par value per share. · “Purchase Price” shall mean 250,000,000 shares of Planetlink’s common stock and 1,250,000 shares of Planetlink’s Series A preferred stock. · “Shares” shall mean all shares of DnC’ Capital Stock outstanding immediately prior to and at the Closing. 21 Table of Contents On November 8, 2007, the Registrant executed a Settlement Agreement with Sean Fulda and Michael Fulda (collectively, the “Members”).Each Member is the owner of record of 1,041,667 shares of the Registrant’s Series A Preferred Stock (the “Preferred Shares”).The Registrant and the Members determined that it would be in their mutual best interests to adjust the scope of the rights associated with the Preferred Shares in exchange for certain value to the capital stock of the Company as a result of the acquisition of DnC Multimedia, Inc. (“DnC”) discussed above. Pursuant to the Settlement Agreement, notwithstanding the conversion and anti-dilution rights associated with the Preferred Shares, it was agreed that the conversion rights and anti-dilution rights associated with each Member’s Preferred Shares of stock that have not been converted before the time the Registrant receives at least $1,000,000 in funding, shall be limited to a maximum of 4.95% of the total outstanding shares of the Registrant’s fully diluted common stock at that time, regardless of any reverse splits of the Registrant’s common stock prior to conversion of the Preferred Shares to common stock.Each Member’s Preferred Shares shall be converted to common stock within 30 days of the Registrant receiving the $1,000,000 in funding. Upon the closing of the acquisition of DnC discussed above, the voting preference associated with the Preferred Shares shall be terminated. A copy of the Settlement Agreement with Sean Fulda and Michael Fulda was attached to a Current Report filed on November 15, 2007 as an exhibit. On November 12, 2007, the Registrant and M. Dewey Bain executed a Settlement Agreement.Mr. Bain is the owner of record of 500,000 shares of the Registrant’s Series A Preferred Stock (the “Preferred Shares”).The Registrant and Mr. Bain nave determined that it would be in their mutual best interests to adjust the scope of the rights associated with the Preferred Shares in exchange for certain value to the capital stock of the Registrant as a result of the acquisition of DnC discussed above. Notwithstanding the conversion and anti-dilution rights associated with the Preferred Shares, the Registrant and Mr. Bain agreed that the conversion rights and anti-dilution rights associated with Mr. Bain’s Preferred Shares shall be limited to a maximum of 2.5% of the total outstanding shares of the Registrant’s fully diluted common stock at that time, regardless of any reverse splits of the Registrant’s common stock prior to conversion of the Preferred Shares to common stock.Mr. Bain’s Preferred Shares shall be converted to common stock within 30 days of the execution of the agreement. Upon the closing of the acquisition of DnC by the Registrant, the voting preference associated with the Preferred Shares shall be terminated. In the event that the acquisition of DnC by the Registrant does not occur within 60 days of the agreement, all limitations on voting rights and conversion percentages shall be null and void. A copy of the Settlement Agreement with Mr. Bain was attached to a Current Report filed on November 15, 2007 as an exhibit. In addition, on November 12, 2007, the Registrant borrowed $50,000 from Mr. Bain for working capital purposes.The loan bears interest at the rate of 15% per annum and is due May 16, 2008. A copy of the promissory note payable to Mr. Bain was attached to a Current Report filed on November 15, 2007 as an exhibit. 22 Table of Contents Moreover, on November 8, 2007, the Registrant borrowed $50,000 from Sean Y. Fulda for working capital purposes.The loan bears interest at the rate of 15% per annum and is due May 7, 2008. A copy of the promissory note payable to Mr. Fulda was attached to a Current Report filed on November 15, 2007 as an exhibit. Going Concern Opinion We have limited capital resources and require additional funding to sustain our operations, accomplish our growth objectives and market our planned products and services.Our continued existence is dependent upon several factors, primarily our ability to raise additional capital.We may not be successful in our efforts to generate operating cash flows through the execution of our business plan or be able to raise the capital we need to sustain our operations.As a result, our independent certified public accountants have stated in their report included in our December 31, 2006 Form 10-KSB, that we have recurring operating losses and a lack of working capital.These, factors, among others, raise substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements At September 30, 2007, we do not have any off-balance sheet arrangements. Item 3.Controls and Procedures. Incorporated by reference from the Registrant’s report on Form 10-QSB filed November 20, 2007. PART II - OTHER INFORMATION Item 1.Legal Proceedings. Incorporated by reference from the Registrant’s report on Form 10-QSB filed November 20, 2007. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Incorporated by reference from the Registrant’s report on Form 10-QSB filed November 20, 2007. Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None.However, see “Recent Developments” in Part I, Item 2, above. Item 5.Other Information. None. Item 6.Exhibits. Exhibit No. Identification of Exhibit 31.1* Certification of Robert Lott, Chief Executive Officer of Planetlink Communications, Inc., pursuant to 18 U.S.C. §1350, as adopted pursuant to §302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of M. Dewey Bain, Chief Financial Officer of Planetlink Communications, Inc., pursuant to 18 U.S.C. §1350, as adopted pursuant to §302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Robert Lott, Chief Executive Officer of Planetlink Communications, Inc., pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of M. Dewey Bain, Chief Financial Officer of Planetlink Communications, Inc., pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002. 23 Table of Contents *Filed herewith. ** Previously filed. SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PLANETLINK COMMUNICATIONS, INC. Dated: November 21, 2007. By /s/ Robert Lott Robert Lott, Chief Executive Officer 24
